DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/17/2020 has been entered. Claims 1, 3-18 and 20-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and double patenting rejection previously set forth in the non-final Office Action mailed 6/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 3-7, 10, 13, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2012/0055887, hereinafter Love in view of United States Patent No. 3,919,088, hereinafter Doncer.
Regarding claim 1, Love teaches a vacuum filtration system (figures 1 and 2) comprising: a filter support (items 5 and 5’) comprising a spacer material (items 5 and 5’) providing support for a filtering material disposed on the spacer material (figure 2); the filtering material (items 3 and 3’) disposed on spacer material (figure 2) comprising a top surface area having pores (paragraph [0033]) for filtering a carbonaceous composition comprising graphene or graphene oxide, wherein the filtering material is configured to retain the graphene or graphene oxide while allowing filtrate to drain (intended use MPEP § 2114 (II)); at least one spray bar assembly (item 31) positioned to dispense a wash liquid onto the filtering material (paragraph [0042]); and a vacuum source (paragraph [0017]) configured to apply negative pressure to the filter support to enhance filtration (paragraph [0017]) of the carbonaceous composition comprising the graphene or graphene oxide (intended use MPEP § 2114 (II)).
Love is silent with regards to specific support for the structure of the filter assembly, therefore, it would have been necessary and thus obvious to look to the prior art for conventional supports for the filter assembly. Doncer provides this conventional teaching showing that it is known in the art to have rotary vacuum filter in which the housing of the filtration system is spatially fixed and secured to a table which is mounted on a frame (Doncer, column 5, lines 10-13). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the support 
Regarding claim 3, Love teaches the filtering material comprises pores (paragraph [0033]), however, Love is silent as to the dimensions of the pores. Further, Love teaches that the particulates collected have a mean particle size of 5 microns or less (paragraph [0033])..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum pore size to a range of less than 5 microns which would allow for the capturing of particles with a mean particle size of 5 microns or less (MPEP § 2144.05 (II)).  
Regarding claim 4, Love teaches wherein the filtering material comprises at least one filter layer (paragraph [0033]).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Love and the apparatus of Love is capable of retaining at least 90% w/w of the carbonaceous composition comprising the graphene or graphene oxide after filtration. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Love (see MPEP §2114).
Regarding claim 6, Love teaches wherein the at least one spray bar assembly (item 31) comprises a set of one or more openings (paragraph [0053]) for dispensing the wash liquid (paragraph [0042]).
Regarding claim 7, Love teaches wherein the one or more openings comprises one or more nozzles (paragraph [0053]) for dispensing the wash liquid (paragraph [0042]).
Regarding claim 10, Love teaches wherein the at least one spray bar assembly comprises a first set of one or more openings (a first portion of the openings, paragraph [0053]) for dispensing the carbonaceous composition (intended use MPEP § 2114 (II)) and a second set of one or more openings (a second portion of the openings, paragraph [0053]) for dispensing the wash liquid (intended use MPEP § 2114 (II)).
Regarding claim 13, Love teaches wherein the at least one spray bar assembly is fluidly connected to a source of the carbonaceous composition (item 33 and paragraphs [0043] and [0058]).

Regarding claim 21, Love teaches wherein the filter support comprises a plurality of vacuum table trays (items 5 and 5’), each of the plurality of vacuum table trays comprising the spacer material (items 5 and 5’) and the filtering material disposed on the spacer material (figure 2).
Regarding claim 22, Love and Doncer disclose the claimed invention except for the plurality of vacuum table trays being removable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vacuum table trays removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the vacuum table trays removable because it would allow for replacement of the vacuum table trays and their respective filter.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love and Doncer as applied to claim 1 above, and further in view of United States Patent No. 3,765,051, hereinafter Wanat.
Regarding claim 8, Love and Doncer teach all limitations of claim 1; however, they fail to teach the at least one spray bar assembly is movable between a raised and lowered position.
Wanat teaches a method of cleaning a cylindrical filter in which adjustable spray bars are utilized and are adjustable between two positions so that the system is able to clean filters of differing sizes (Wanat, abstract and column 9, lines 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one spray bar assembly movable horizontally because it would allow for the cleaning of filters of differing sizes (Wanat, abstract and column 9, lines 9-10).
Regarding claim 9, Love and Doncer teach all limitations of claim 1; however, they fail to teach the at least one spray bar assembly is movable horizontally.
Wanat teaches a method of cleaning a cylindrical filter in which adjustable spray bars are utilized and are adjustable between two positions so that the system is able to clean filters of differing sizes (Wanat, abstract and column 9, lines 9-10).
.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love and Doncer as applied to claim 1 above, and further in view of United States Patent No. 4,909,181, hereinafter Smith.
Regarding claims 11 and 12, Love and Doncer teach all limitations of claim 1; however, they fail to teach the at least one spray bar comprises a first tube inside of a second tube with the first tube comprising one or more openings facing up.
Smith teaches a spray bar assembly which has a first tube (Smith, item 18) inside of a second tube (Smith, item 19) along with a plurality of openings in the first tube along the length of the inner tube wherein the inner tube rotates from a closed position (in which the holes are blocked by seals (Smith, item 23)) to an open position to control the flow of liquid (Smith, column 5, lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the spray bar assembly of Smith with a first tube inside of a second tube with holes along the length of the first tube because it would allow for the inner tube to be rotated between an open and closed position thereby controlling the flow of the fluid (Smith, column 5, lines 25-29). Furthermore, in the rotation of the inner tube, the openings would be able to face upwards, thereby reading on the claims.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love and Doncer as applied to claim 1 above, and further in view of United States Application Publication No. 2007/0045200, hereinafter Moon.
Regarding claims 16 and 17, Love and Doncer teach all limitations of claim 1; however, they fail to teach a control unit is configured for autonomous operation of the vacuum filtration system.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a control unit which controls the system because it would be able to control all of the parts of the device (Moon, paragraphs [0009]-[0017]).
Regarding claim 18, Moon further teaches a pH measuring part that measures the pH of the solution in the wash tank so that the required pH can be obtained (paragraphs [0018]-[0019]).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 10, 13-15 and 19 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Love and Doncer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798